COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              WILLIAM THOMAS, III
                                                                               MEMORANDUM OPINION*
              v.     Record No. 2066-15-3                                          PER CURIAM
                                                                                   MAY 31, 2016
              ELIZABETH FAYE OWENS THOMAS


                                  FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                                                C. Randall Lowe, Judge

                                (Robert M. Galumbeck; Galumbeck, Dennis & Kegley, on brief), for
                                appellant.

                                (David L. Scyphers; Scyphers & Austin, P.C., on brief), for appellee.


                      William Thomas, III (husband) appeals a final decree of divorce that incorporated the terms

              of a premarital agreement. Husband argues that the trial court erred in its interpretation of the

              premarital agreement. Upon reviewing the record and briefs of the parties, we conclude that this

              appeal is without merit. Accordingly, we summarily affirm the decision of the trial court. See

              Rule 5A:27.

                                                         BACKGROUND

                      On September 1, 2000, husband and Elizabeth Faye Owens Thomas (wife) entered into a

              premarital agreement (the premarital agreement). The premarital agreement included a spousal

              support waiver and addressed the parties’ property rights.

                      On September 2, 2000, husband and wife married. On July 15, 2009, the parties

              separated. On February 9, 2011, wife filed a complaint for divorce and attached a copy of the

              premarital agreement. Husband filed an answer and counterclaim. He challenged the validity of

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the premarital agreement. Wife subsequently filed an amended complaint and again attached the

premarital agreement. She asked that the premarital agreement be incorporated into an order.

Husband filed an amended answer and counterclaim. He still challenged the validity of the

premarital agreement.

       On March 24, 2014, the parties appeared before the trial court for a hearing regarding the

enforceability of the premarital agreement. On April 3, 2014, the trial court issued a letter

opinion, which upheld the validity of the premarital agreement. It found that husband entered

into the premarital agreement voluntarily. It noted that husband could read and write and had an

opportunity to review the premarital agreement before he signed it. Husband argued that the

premarital agreement did “not exclude consideration of equitable distribution.” The trial court

disagreed and stated, “A cogent reading of the document clearly demonstrates that the parties

shall have full access and control of their property, including any profits earned during the

marriage, expressly free of claims of the other party.” On May 7, 2014, the trial court entered an

order incorporating its April 3, 2014 letter opinion. The order states that the parties’ premarital

agreement is enforceable.

       The parties took evidence by deposition and submitted memoranda to the trial court

regarding their respective positions. The parties disagreed about the interpretation of the

premarital agreement and its impact on equitable distribution. Prior to the marriage, wife owned

property that was titled solely in her name. During the marriage, wife sold that property and

purchased another piece of property, which also was titled solely in her name. Husband argued

that the property acquired during the marriage was marital property because of contributions he

made to both properties. Husband asserted that the premarital agreement affected title only and

not classification or distribution. He believed that equitable distribution should apply to all of

the property. On the other hand, wife argued that the trial court already held that the premarital

                                                -2-
agreement was enforceable and that the premarital agreement stated that property titled in a

party’s sole name was his/her separate property. She further asserted that the premarital

agreement provided that any jointly titled marital property should be divided equally.

        On June 11, 2015, the trial court issued a letter opinion. The trial court agreed with wife

and her interpretation of the premarital agreement. It held that the property titled solely in wife’s

name was wife’s separate property, according to the terms of the premarital agreement. It further

found that the jointly titled property should be sold and divided equally between the parties,

pursuant to the premarital agreement and Code § 20-107.3. On November 25, 2015, the trial

court entered a final decree of divorce, which incorporated the trial court’s letter opinions. This

appeal followed.

                                             ANALYSIS

        Husband argues that the trial court erred in its interpretation of the premarital agreement.1

He asserts that the premarital agreement specifically includes a waiver of spousal support and

inheritance rights, but not a waiver of equitable distribution. Accordingly, husband contends

Code § 20-107.3 applies and the trial court should have divided the parties’ property, regardless

of title, in accordance with the statute.

        “On appeal, the Court reviews a trial court’s interpretation of a contract de novo.”

Plunkett v. Plunkett, 271 Va. 162, 166-67, 624 S.E.2d 39, 41 (2006) (citing Eure v. Norfolk

Shipbuilding & Drydock Corp., 263 Va. 624, 631, 561 S.E.2d 663, 667 (2002)).

        “Antenuptial agreements, like marital property settlements, are contracts subject to the

rules of construction applicable to contracts generally, including the application of the plain

meaning of unambiguous contractual terms.” Pysell v. Keck, 263 Va. 457, 460, 559 S.E.2d 677,




        1
            Husband does not challenge the validity of the premarital agreement.
                                                -3-
678 (2002) (citing Southerland v. Estate of Southerland, 249 Va. 584, 588, 457 S.E.2d 375, 378

(1995)).

       “When a contract is clear and unambiguous, it is the court’s duty to interpret the contract,

as written.” Stacy v. Stacy, 53 Va. App. 38, 44, 669 S.E.2d 348, 351 (2008) (en banc) (quoting

Palmer & Palmer Co., LLC v. Waterfront Marine Constr., Inc., 276 Va. 285, 289, 662 S.E.2d 77,

80 (2008)). “According to the rules of construction, ‘courts cannot read into contracts language

which will add to or take away the meaning of words already contained therein.’” Rutledge v.

Rutledge, 45 Va. App. 56, 64, 608 S.E.2d 504, 508 (2005) (quoting Wilson v. Holyfield, 227 Va.
184, 187, 313 S.E.2d 396, 398 (1984)). “The contract must be read as a single document. Its

meaning is to be gathered from all its associated parts assembled as the unitary expression of the

agreement of the parties.” Berry v. Klinger, 225 Va. 201, 208, 300 S.E.2d 792, 796 (1983).

       The premarital agreement included several sections regarding the parties’ property. It

started by saying, in pertinent part:

               WHEREAS, the parties acknowledge that each has accumulated
               his and her own separate property and estate, prior to the marriage,
               which shall forever constitute such persons’ own separate estate
               without claim therein by the other party; and,

               WHEREAS, each party has agreed to waive any right, title, interest
               or claim in or to the properties of the other party, as owned or held
               by either of them prior to the marriage . . . .

       In Section III, the parties agreed that each party “shall separately retain all rights in her

[or his] own property, both real and personal, tangible or intangible, whether now owned or

hereafter acquired . . . .” The premarital agreement further explained that each party “shall have

the full, absolute and unrestricted power and right to lease, manage, sell or dispose of her [or his]

own property in any manner, and to receive all moneys, rents, issues and profits therefrom, free

from any claim that may be made by” the other party.



                                                -4-
       In Section V, the parties agreed that “[p]roperty hereafter acquired by the parties hereto

shall be owned in that matter specified on the document of title thereto.” This section of the

premarital agreement further explained that if there was “no document of title, then an agreed

memorandum of title between the parties shall determine ownership.” Section V also stated that

if there was no title or memorandum of title, then there was a “conclusive presumption that such

property is owned as co-tenants without regard to the source of funds applied for the purchase

thereof, with each party holding a one-half interest in such property.”

       In Section VI, the premarital agreement states, “Nothing contained herein shall affect the

rights of the parties to hereafter acquire jointly held property.”

       Contrary to husband’s arguments, the premarital agreement explains how the parties’

property will be divided. If a party owned property prior to the marriage, or if property was

titled solely in his/her name, then the property remained that party’s separate property. If

property was jointly titled, then the property is divided between the parties.

       The trial court determined that Section III of the premarital agreement controlled the

property titled in wife’s name and held that it would remain her sole and separate property,

“regardless of any claim made by Mr. Thomas.” Section V further supports this ruling because

the property was titled solely in wife’s name, so according to the terms of the premarital

agreement, she would continue to own it. In addition, Section VI states, “nothing contained

herein shall effect the rights of the parties to hereafter acquire or convey separate property,

without claim or interest therein by the other.”

       Husband correctly states that the parties did not waive equitable distribution in the

premarital agreement. However, the premarital agreement limited the trial court in its

application of Code § 20-107.3 because the terms of the premarital agreement provided that

property owned before the marriage and property titled solely in one party’s name was separate

                                                   -5-
property. The trial court considered the factors in Code § 20-107.3 when it divided the parties’

jointly titled marital property. The trial court discussed each factor in its letter opinion dated

June 11, 2015, prior to dividing the marital property equally.

       The terms of the premarital agreement are clear and unambiguous. The trial court did not

err in its interpretation of the premarital agreement to the division of the parties’ property.

       Wife asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). On consideration

of the record before us, we deny her request for an award of attorney’s fees and costs she

incurred on appeal.

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                 -6-